DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Bird (Reg. No. 46,027) on 08/02/2022.
The application has been amended as follows: 
CLAIM AMENDMENTS:
10.	(currently amended): A mass spectrometry device that is provided with an ionization unit and ionizes, by the ionization unit, a sample separated by a separation column, subjects the sample to mass separation and detect ions obtained in the mass separation, comprising:
a reagent gas supply unit including a pressuring gas source that contains a second gas, a liquid container that contains a liquid, a pressuring gas passage, and a gas flow passage, the gas supply unit introducing the second gas into the liquid container that contains the liquid via the pressuring gas passage to vaporize the liquid to obtain a reagent gas, the first gas flows from the container via the gas flow passage; and 
a gas introduction unit that includes a capillary tube, comprising one or more loops, that is connected at one end to the gas flow passage and adjusts a flow rate of the first gas and introduces the first gas obtained by vaporizing the liquid into the ionization unit, wherein:
the ionization unit ionizes the sample by reacting ions obtained by ionizing the first gas with the sample.


26.	(currently amended): A mass spectrometry method that performs mass spectrometry, by a mass spectrometry device provided with an ionization unit, of a sample separated by a separation column and introduced into the ionization unit, the method comprising:
introducing a second gas into a liquid container that contains a liquid via a pressuring gas passage to vaporize the liquid to obtain a first reagent gas, the first gas flows from the container via a gas flow passage;
adjusting a flow rate of the first gas obtained by vaporizing the liquid;
introducing the first gas obtained by vaporizing the liquid into the ionization unit via a capillary tube, comprising one or more loops, that is connected at one end to the gas flow passage and that adjusts a flow rate of the first gas, wherein:
in the ionization unit, the sample is ionized by the reaction between the ions obtained by ionizing the first gas and the sample.

The following is an examiner’s statement of reasons for allowance: The prior art fails to teach introducing the first gas (the reagent gas) obtained by vaporizing a liquid into the ionization unit via a capillary tube comprising one or more loops, as required by amended claims 10 and 26, nor does there appear to be any reason for one of ordinary skill in the art to add such loops to Hashimoto’s capillary tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        03 August 2022